Order filed March 5, 2013




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-12-00686-CV
                                    ____________

                        KAREN WAKEFIELD, Appellant

                                           V.

                    WELLS FARGO BANK, N.A., Appellee


                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-59422

                                      ORDER

      Appellant’s brief was filed on February 25, 2013. The Court has determined
that appellant has not properly presented this cause in his brief on file. Appellant
failed to substantially comply with Rule 38 of the Texas Rules of Appellate
Procedure.   In particular, appellant has failed to provide a clear and concise
argument for each contention made with appropriate citations to the record and to
authority. Tex. R. App. P. 38.1(f), (h).
      Litigants who appear pro se must comply with the applicable procedural
rules and are held to the same standards that apply to licensed attorneys. See
Mansfield State Bank v. Cohn, 573 S.W.2d 181, 185 (Tex. 1978); Steffan v. Steffan,
29 S.W.3d 627, 631 (Tex. App.CHouston [14th Dist.] 2000, pet. denied).
Accordingly, pursuant to Rule 38.9(b), the court orders appellant to file a corrected
brief complying with the rules of appellate procedure on or before April 4, 2013.
See Tex. R. App. P. 38.9(b). If appellant fails to file his brief on or before April 4,
2013, the appeal will be dismissed for want of prosecution. See Tex. R. App. P.
42.3(b).



                                        PER CURIAM